Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 1 of 46   PageID #: 40




                                                                            F
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 2 of 46   PageID #: 41
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 3 of 46   PageID #: 42
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 4 of 46   PageID #: 43
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 5 of 46   PageID #: 44
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 6 of 46   PageID #: 45
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 7 of 46   PageID #: 46
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 8 of 46   PageID #: 47
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 9 of 46   PageID #: 48
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 10 of 46   PageID #: 49
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 11 of 46   PageID #: 50
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 12 of 46   PageID #: 51
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 13 of 46   PageID #: 52
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 14 of 46   PageID #: 53
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 15 of 46   PageID #: 54
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 16 of 46   PageID #: 55
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 17 of 46   PageID #: 56
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 18 of 46   PageID #: 57
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 19 of 46   PageID #: 58
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 20 of 46   PageID #: 59
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 21 of 46   PageID #: 60
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 22 of 46   PageID #: 61
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 23 of 46   PageID #: 62
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 24 of 46   PageID #: 63
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 25 of 46   PageID #: 64
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 26 of 46   PageID #: 65
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 27 of 46   PageID #: 66
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 28 of 46   PageID #: 67
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 29 of 46   PageID #: 68
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 30 of 46   PageID #: 69
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 31 of 46   PageID #: 70
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 32 of 46   PageID #: 71
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 33 of 46   PageID #: 72
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 34 of 46   PageID #: 73
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 35 of 46   PageID #: 74
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 36 of 46   PageID #: 75
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 37 of 46   PageID #: 76
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 38 of 46   PageID #: 77
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 39 of 46   PageID #: 78
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 40 of 46   PageID #: 79
       Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 41 of 46                        PageID #: 80


Gianna Verdi

From:                            Nobody <nobody@informe.org>
Sent:                            Wednesday, January 22, 2020 4:18 PM
To:                              Referrals
Subject:                         Pre-Foreclosure Reporting Form Submission




Your pre-foreclosure reporting form has been successfully submitted to the Bureau of Consumer Credit Protection. Here
is a copy of your submission.
-----
Mortgage Information
-----
Company providing the notice:Selene Finance LP Owner of the mortgage:Wilmington Savings Fund Society What term
best describes the owner of the mortgage?:Private mortgage lender Filer's Email Address:Referrals@selenefinance.com
Contact information for persons having the authority to modify the mortgage to avoid foreclosure:Chris Hymer
9990 Richmond Ave, Suite 400 South
Houston, Tx 77042
877-769-3759
Referrals@selenefinance.com


-----
Consumer Information
-----

Consumer First name:EDWARD
Consumer Middle Initial/Middle Name:
Consumer Last name:WILLARDE
Consumer Suffix:
Property Address line 1:8 CHESTNUT ST
Property Address line 2:
Property Address line 3:
Property Address City/Town:SOUTH PORTLAND Property Address State:
Property Address zip code:04106
Property Address County:Cumberland

-----
Notification Details
-----

Date notice was mailed:1/17/2020
Amount needed to cure the default:54151.88 Consumer Address line 1:13 MARION ST Consumer Address line 2:
Consumer Address line 3:
Consumer Address City/Town:PORTLAND
Consumer Address State:ME
Consumer Address zip code:04101




                                                          1
       Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 42 of 46                        PageID #: 81


Gianna Verdi

From:                            Nobody <nobody@informe.org>
Sent:                            Wednesday, January 22, 2020 4:17 PM
To:                              Referrals
Subject:                         Pre-Foreclosure Reporting Form Submission




Your pre-foreclosure reporting form has been successfully submitted to the Bureau of Consumer Credit Protection. Here
is a copy of your submission.
-----
Mortgage Information
-----
Company providing the notice:Selene Finance LP Owner of the mortgage:Wilmington Savings Fund Society What term
best describes the owner of the mortgage?:Private mortgage lender Filer's Email Address:Referrals@selenefinance.com
Contact information for persons having the authority to modify the mortgage to avoid foreclosure:Chris Hymer
9990 Richmond Ave, Suite 400 South
Houston, Tx 77042
877-769-3759
Referrals@selenefinance.com


-----
Consumer Information
-----

Consumer First name:EDWARD
Consumer Middle Initial/Middle Name:
Consumer Last name:WILLARDE
Consumer Suffix:
Property Address line 1:8 CHESTNUT ST
Property Address line 2:
Property Address line 3:
Property Address City/Town:SOUTH PORTLAND Property Address State:
Property Address zip code:04106
Property Address County:Cumberland

-----
Notification Details
-----

Date notice was mailed:1/17/2020
Amount needed to cure the default:54151.88 Consumer Address line 1:8 CHESTNUT ST Consumer Address line 2:
Consumer Address line 3:
Consumer Address City/Town:SOUTH PORTLAND Consumer Address State:ME Consumer Address zip code:04106




                                                          1
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 43 of 46   PageID #: 82
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 44 of 46   PageID #: 83
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 45 of 46   PageID #: 84
Case 2:20-cv-00129-LEW Document 1-6 Filed 04/06/20 Page 46 of 46   PageID #: 85
